

116 HRES 857 IH: Recognizing the 75th anniversary of the amphibious landing on the Japanese island of Iwo Jima during World War II and the raisings of the flag of the United States on Mount Suribachi.
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 857IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Calvert (for himself, Mr. Visclosky, Mr. Pence, Mr. Gallagher, Mr. Bergman, Mr. Taylor, Mr. Cook, and Mr. Gallego) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the 75th anniversary of the amphibious landing on the Japanese island of Iwo Jima during World War II and the raisings of the flag of the United States on Mount Suribachi.Whereas, following the surprise attack by Japanese forces on December 7, 1941, at Pearl Harbor, Hawaii, the United States formally declared war on the Imperial Government of Japan on December 8, 1941;Whereas during the four years that followed the attack, the United States and allied forces fought a prolonged counterattack against Japanese advances across the Pacific region;Whereas the tactic of attacking, defeating, and controlling Japanese-held outposts through the use of amphibious assault landings against Japanese-held islands and territories (referred to in this preamble as island hopping) became crucial to successfully countering Japanese advances throughout the Pacific region;Whereas the goal of this island hopping was to secure airfields and supply bases—(1)in order to launch aerial bombardment attacks against the mainland of Japan using the new Boeing B–29 Superfortress; and(2)in preparation for, and in anticipation of, a United States invasion of Japan;Whereas, by early 1945, the United States and allied forces bravely fought and advanced to the island of Iwo Jima, an 8-square-mile volcanic island with 3 strategic airfields, located between the Mariana Islands and Japan;Whereas Iwo Jima was—(1)a strategic island with airfields to support bombers of the United States with fighter escorts; and(2)an essential base for emergency, refueling, and diversionary landings for B–29 bombers;Whereas, under the command of Japanese Lieutenant General Tadamichi Kuribayashi, Iwo Jima was a heavily fortified island with nearly 11 miles of underground and networked tunnels, rooms, bunkers, artillery emplacements, ammunition dumps, and pillboxes supporting more than 21,000 Japanese soldiers;Whereas, on February 19, 1945, under the leadership of United States Navy 5th Fleet Admiral Raymond A. Spruance and United States Marine Corps V Amphibious Corps Major General Harry Schmidt, with 3d Division Major General Graves B. Erskine, 4th Division Major General Clifton Cates, and 5th Division Major General Keller E. Rockey, the United States launched an amphibious landing and assault on Iwo Jima that culminated with the engagement of more than 70,000 members of the United States Marine Corps, buttressed by thousands of members of the United States Navy and the United States Army serving as assault, garrison, and support forces (referred to in this preamble as the Battle of Iwo Jima);Whereas the Marines who fought in the Battle of Iwo Jima overcame numerous disadvantages in the 36-day battle that included treacherous terrain, unfavorable weather conditions, and heavy enemy fire from an embedded, determined, and fierce Japanese fighting force in places immortalized by members of the United States Marine Corps, including the Meat Grinder and Bloody Gorge;Whereas, on February 23, 1945, only 5 days into the Battle of Iwo Jima, members of the United States Marine Corps ascended the highest point on the island, Mount Suribachi, and raised the flag of the United States two separate times, and the second flag raising resulted in the iconic, Pulitzer Prize-winning image that—(1)was captured on film by photographer Joe Rosenthal;(2)has become a recognized symbol of determination, perseverance, and struggle; and(3)has been memorialized as the United States Marine Corps War Memorial in Arlington, Virginia;Whereas the Battle of Iwo Jima, one of the bloodiest battles in the history of the Marine Corps, resulted in more than 26,000 American casualties, including more than 6,800 killed;Whereas most of the more than 20,000 estimated Japanese soldiers that fought in the Battle of Iwo Jima were killed, with only approximately 1,083 Japanese soldiers surviving at the conclusion of the campaign;Whereas the Battle of Iwo Jima led to 22 members of the United States Marine Corps and 5 members of the United States Navy receiving the Medal of Honor, representing—(1)the most Marines ever to receive the highest military decoration in the United States for a single battle; and(2)more than a quarter of all members of the United States Marine Corps to receive the decoration during World War II;Whereas the secured airfields on Iwo Jima became emergency landing locations for 2,400 B–29 Bombers, saving the lives of an estimated 24,000 flight crewmen;Whereas, 160 days after the end and victory of the pivotal Battle of Iwo Jima, the United States received the unconditional surrender of Japan on September 2, 1945;Whereas the world owes a debt of gratitude to the Marines who selflessly led the fight for the strategic island of Iwo Jima in the middle of the Pacific theater; andWhereas, on March 28, 2020, the 75th anniversary of the Battle of Iwo Jima will be marked by commemorative events on the island of Iwo Jima, organized by the people of the United States and Japan: Now, therefore, be itThat the House of Representatives—(1)recognizes the 75th anniversary of the amphibious landing on the Japanese island of Iwo Jima that began on February 19, 1945, and ended on March 26, 1945;(2)commemorates the iconic and historic raisings of the flag of the United States on Mount Suribachi that occurred on February 23, 1945;(3)honors the Marines, sailors, soldiers, army air crew, and coast guardsmen who fought bravely on Iwo Jima, including the thousands of Japanese soldiers who defended the island;(4)remembers and venerates the servicemembers who gave their last full measure of devotion on the battlefield;(5)recognizes that the Allied victory in the Battle of Iwo Jima—(A)was led by the United States Marine Corps; and(B)made possible the defeat of the Empire of Japan in World War II;(6)affirms the immortal words of Admiral Chester Nimitz, who stated that uncommon valor was a common virtue of those servicemembers who fought on Iwo Jima; (7)reaffirms the bonds of friendship between the United States and Japan;(8)encourages the people of the United States to honor the veterans of the Battle of Iwo Jima with appropriate programs, ceremonies, and activities; and(9)honors the service and sacrifice of the men and women who serve the United States today, carrying on the proud tradition of the individuals who came before them.